Exhibit 10.33




SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
EXCURSION BOAT SPONSORSHIP AND OPERATIONS AGREEMENT




THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED EXCURSION BOAT SPONSORSHIP
AND OPERATIONS AGREEMENT (the “Second Amendment”) is made and entered into this
16th day of May, 2017, by and between Iowa West Racing Association, an Iowa
nonprofit corporation (hereinafter referred to as “Iowa West”), and Ameristar
Casino Council Bluffs, LLC, an Iowa limited liability Company (successor to
Ameristar Casino Council Bluffs, Inc. (hereinafter referred to as “Ameristar”)).


WHEREAS, on October 7, 2002, Iowa West and Ameristar entered into that certain
Amended and Restated Excursion Boat Sponsorship and Operations Agreement (the
“Original Agreement”); and


WHEREAS, on November 18, 2004, Iowa West and Ameristar amended the Original
Agreement by the execution of a Second Amended and Restated Excursion Boat
Sponsorship and Operations Agreement (the “Amended Agreement”): and


WHEREAS, on February 16, 2010, Iowa West and Ameristar entered into that certain
Amendment to Second Amended and Restated Excursion Boat Sponsorship and
Operations Agreement (the “First Amendment” and together with the Amended
Agreement, hereinafter referred to as the “Agreement”); and


WHEREAS, the Agreement expires on March 31, 2018; and


WHEREAS, on February 8, 2016, Ameristar Casino Council Bluffs, Inc., an Iowa
corporation, converted into an Iowa limited liability company named Ameristar
Casino Council Bluffs, LLC; and


WHEREAS, the parties hereto wish to amend the Agreement to extend the term
thereof and to amend certain other terms and conditions of the Agreement, as
hereinafter set forth.


NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.
Section 7(a) of the Agreement is hereby deleted in its entirety and replaced
with the following new Section 7(a):



“The term of the Agreement shall be for an additional five (5) years, to expire
on March 31, 2023. Provided that Ameristar is not in default under the
Agreement, either at the time of exercise or at the time the Option Term (as
hereinafter defined) is to commence, Ameristar shall have the option to extend
the term of the Agreement for one (1) additional term of three (3) years, to
expire on March 31, 2026 (the “Option Term”). Notice of the exercise of such
option shall be given to Iowa West on or before October 1, 2022. If notice is
not given to Iowa West on or before such date, this option shall lapse and be of
no further force or effect. If exercised, all terms and conditions of the
Agreement, as further amended hereby, shall be applicable to the Option Term.
Any duty or obligation set forth in the Agreement, that is to be performed
during the term of the Agreement, shall also be performed during the Option Term
if the option to extend the term is exercised.
2.    This Second Amendment shall only become effective upon approval of the
Iowa Racing and Gaming Commission (the “Commission”). The parties shall
coordinate their efforts and cooperate with one another to seek this approval as
expeditiously as possible. Until such time as this Second Amendment is approved
by the Commission, the parties shall continue to perform the Agreement as if
this Second Amendment had not been entered into by the parties. This Second
Amendment will become immediately effective upon approval by the Commission.


3.    Except as specifically amended hereby, the Agreement shall remain in full
force and effect as originally executed and approved by the Commission. This
Second Amendment shall be binding on the successors and assigns of the parties
hereto. Capitalized terms in this Second Amendment that are not otherwise
defined herein shall have the respective meanings set forth in the Agreement.




[The remainder of this page is intentionally left blank]


1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
IOWA WEST RACING ASSOCIATION
 
AMERISTAR CASINO COUNCIL BLUFFS, LLC
 
 
 
By: /s/ Rick Killion
 
By: /s/ Carlos A. Ruisanchez
IWRA President
 
Carlos A. Ruisanchez,
President, Chief Financial Officer, Treasurer and Assistant Secretary
By: /s/ Tara Slevin
 
 
IWRA Secretary
 
 





2